Title: To Thomas Jefferson from Chastellux, 10 June 1782
From: Chastellux, François-Jean de Beauvoir, Marquis de
To: Jefferson, Thomas


        
          A Williamsburg le 10 juin 1782
        
        J’apprend dans le moment, monsieur, que Mr. Jamisson est prêt a partir pour Richmond ou il espere que vous vous rendrés de votre côté, et qu’il s’est même chargé d’une lettre de Mr. d’Oyré pour vous. Je me hate donc de profiter de cette occasion pour vous remercier, non du soin que vous avés bien voulu prendre de mon cheval dont je vous ai pourtant mille obligations, mais des momens heureux que vous m’avés fait passer a Monticello et de l’indulgence extrême que vous m’avés montrée. Elle est telle, monsieur, que j’oserois presque me flatter d’avoir acquis un ami dans celui qui etoit deja l’ami des lettres, des sciences et des arts. Je n’avois pas de droit au partage de votre esprit, qui est si bien occupé; mais je voudrois en avoir obtenu enfin votre coeur et je m’estimerois tres heureux d’y conserver, du moins prétendre quelque place. J’ai eté ettonné du pont naturel malgre ce que vous m’en aviés dit. Quand il auroit eté placé plus loin, je n’aurois pas regretté mes pas. J’ai trouvé deux choses en virginie qui valent la peine de les aller chercher bien loin, l’une est le Pont naturel, l’autre … votre modestie vous empecheroit-elle de la deviner? J’espere, monsieur, que la première sera mieux connue désormais. J’ai envoyé un ingenieur très bon dessinateur en lever les plans et en prendre les perspectives. La seconde sera gravée dans ma memoire; et ce que j’en ai pensé se retrouvera quelque jour dans un journal que j’ai fait de mon voyage, et dont je voudrois soumettre a votre critique tous les articles, excepté un seul. Je me laisse entrainer, monsieur, au plaisir de converser avec vous et je ne pense pas qu’on attend ma lettre dans ce moment-cy. Seroit-il possible que vous vinssiés a Richmond sans descendre jusqu’a Williamsburg et ne puis-je me flatter de vous assurer de vive voix des sentimens sinceres et inalterables avec lesquels j’ai l’honneur d’etre, monsieur, votre tres humble et tres obeissant serviteur,
        
          Le chr de Chastellux
        
        
          Plus j’ai examiné votre lapin d’amerique plus je le trouve semblable a celui d’Europe. Tout ce qu’on peut dire c’est qu’il y a une espece de lapin qui ne terre pas et c’est la votre. M. d’ulloa dans ses noticias americanas dit que les lapins de l’amerique meridionale ne terrent pas non plus, mais il ne met pas en doute qu’ils ne soient de vrais lapins.
          Voules vous bien presenter mes respects a Mde. Jefferson?
        
      